DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/24/2021, wherein:
Claims 1-9 and 13-19 are currently pending;
Claims 1, 6-8, 13, and 16 have been amended; and 
Claims 10-12 have been cancelled. 
Official Notice
In the Non-Final Office Action mailed on 6/24/2021, Examiner gave Official Notice that:
it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle;
it is well-known in the aerospace art to attach solar cells to a smooth area of a surface of an aerospace vehicle; 
the Dragon V2 system comprises an insulation and that attaching the solar cells on the vehicle as outlined above would put them in contact with an insulation of the launch vehicle;
pliable solar films, solar cells integrated into pliable solar film, and organic solar cells are all well-known in the aerospace art; 
detachable solar cells are well-known in the art and the powering of electrical or electronic component payloads through solar cells on a spacecraft are well-known in the art; 
launch vehicles comprising accumulators (e.g. rechargeable battery/batteries) are well-known in the art; 

electrical buses which circumscribe launch vehicle sections are well-known in the art.
In the Applicant’s response filed on 6/24/2021, Applicant made no challenge to the Examiner’s taking of Official Notice of these facts. As such, the facts which were previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported of claim 1; the manufacturing method steps of claims 13-17 (e.g. a flow chart); the transport method and steps of claims 18 and 19 (e.g. a flow chart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the solar cells are attached to the outer surface of the launch vehicle (e.g. glue) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 13, and 18 recite a launch vehicle having a plurality of solar cells on its outer surface. Claims 2-9, 14-17, and 19 draw dependency on the independent claims and add further complexity to the concept of the independent claims. Claims 1 and 18 state that the vehicle transports a payload into earth orbit and that the plurality of solar cells comprises at least one solar cell which is configured to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported, or at least one solar cell which is set up to be connected in a detachable or in a permanent manner to at least one accumulator, which is connected or is to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported. Claim 19 states that during transport of the payload, one or more electrical or electronic components are supplied with energy from the solar cells. From a review of the present disclosure, it is taught that solar cells are attached to an outer surface of a launch vehicle and act as an insulation layer (paragraphs [0017]-[0018]). In 
The claims when construed in view of the specification and drawings appear to require solar cells which are completely operational and exposed to the environment during launch and orbit which requires them to act at least partially like insulation and to be able to withstand all environments and forces associated with a launch from the Earth into an Earth orbit. From a review of the totality of the disclosure, it is merely recited that the solar cells may be thin-film modules made of amorpohous and/or microcrystalline silicon, copper-indium-gallium diselenide, cadmium telluride, or may be organically manufactured (i.e. carbon based), and that the solar cells may be glued to the launch vehicle outer surface. 
Exposed solar panels and the glue for attaching them would have to endure extremes in temperature, acceleration, vibration and aerodynamic shock during launch, as well as expansion and contraction due to temperature fluctuations when in orbit. The specification gives no indication of how to address any of these engineering issues to allow for the placement of solar cells on an outer surface of a launch vehicle. At the time of filing, a person skilled in the art would not have understood how to have functioning external solar panels on an exterior of a launch vehicle which are operational during the entire launch into orbit, as the common general knowledge at the time of filing was to protect/stow solar panels by means such as fairings, until in orbit. 
The breadth of the claims is such that any type of solar cells and any type of attachment means for coupling the cells to the outer surface of the vehicle are incorporated. As noted above, the state of the prior art is such that attaching solar cells to an exterior surface of a launch vehicle In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The specification therefore appears to fail to teach how to make and use the claimed invention of a plurality of solar cells on the outer surface of a launch vehicle without undue experimentation and claims 1-9 and 13-19 are rejected for lack of enablement. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 10155598 to Clay.
Re: Claim 1. The Cambridge Aerospace Dictionary defines “launch vehicle” as “Vehicle providing propulsion for space payload or, rarely, atmospheric free-flight device; may be winged or ballistic but must lift off from Earth and impart nearly all impulse required.” Clay teaches a launch vehicle (Space Shuttle Program (SSP) Orbital Vehicle (See Abstract, Figs. 1, 3, and 6). The launch vehicle is taught to comprise the orbital vehicle, rocket boosters, one or more external propellant tanks, a payload bay, and supporting infrastructure (Col. 10, lines 1-4) which is commensurate with the aforementioned art recognized definition. The payload bay (7) is taught to house a payload (8; see col. 11, lines 1-8). In col. 17, lines, 37-54, the payload (8) is taught to comprise a power system that electronically communicates with the Space Shuttle Electrical Power Distribution and Control (EPDC) subsystem, wherein the power system of the payload comprises one or more battery power storage units. It is also taught that the shuttle is 
Re: Claim 2. The Cambridge Aerospace Dictionary defines a “multi-stage rocket” as “Vehicle with several stages each fired and staged in succession.” The space shuttle program operated by NASA and referenced by Clay (See Background Section, col. 1, lines 19-28) is taught in col. 10, lines 1-4 to comprise booster rockets, one or more external propellant tanks, and a shuttle. Examiner gives Official Notice that the space shuttle program is known to operate the booster rockets followed by the external fuel tanks in staged succession and meets the definition of a multi-stage rocket. As the shuttle is the uppermost stage of the launch vehicle and the panels are mounted thereon, the limitations of claim 2 are met. 
Re: Claim 13.  As outlined above with respect to claim 1, Clay teaches a launch vehicle having a plurality of solar cells attached to an outer surface of the vehicle having cells configured to be connected in a detachable manner to at least one electrical or an electronic component of at least one of a transported payload or a payload to be transported. A physical launch vehicle as outlined above would thereby necessitate a manufacturing method to manufacture a launch 
Re: Claim 16. As outlined above with respect to claim 2, the space shuttle system is a multi-stage rocket. 
Re: Claim 17. Clay anticipates the limitation of claim 16. The step of attaching at least one of the plurality of solar cells to a surface of an upper stage when manufacturing the upper stage is necessitated by the final product described by Clay.
Re: Claim 18. As outlined above with respect to claim 1, Clay teaches a launch vehicle carrying a payload (8) and having a plurality of solar cells attached to an outer surface thereof. Transporting a payload (8) such as to the ISS described by Clay, necessitates using the vehicle according to claim 1 to transport a payload from the surface of the earth into an earth orbit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10155598 to Clay.
Re: Claims 5 and 14. Clay anticipates the launch vehicle of claims 1 and 13 as outlined above, however, it is not expressly disclosed that at least one of the solar cells is arranged on an insulation of the launch vehicle. Examiner gives Official Notice that the space shuttle system comprises insulation. Depending upon the location of mounting the solar cells on the vehicle as outlined above would arrange them on an insulation of the launch vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the solar cells on an insulation of the launch vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claims 6-8. Clay anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the solar cells comprises an irradiation surface for sunlight of at least 10 m2, 20 m2, or 50 m2. It would have been an obvious matter of design choice to size the plurality of solar cells rendered obvious by Clay to be 10 m2, 20 m2, or 50 m2, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Claims 3, 4, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10155598 to Clay in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 3. Clay anticipates the launch vehicle according to claim 1, however, it is not expressly disclosed that at least one of the solar cells is set into at least one depression located in a surface of the launch vehicle. Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells within a depression in the outer surface of a launch vehicle in order to provide an aerodynamic outer surface which reduces drag over the vehicle. The reduction of drag is proportional to fuel savings which translates to increased cost savings. 
Re: Claim 4. Clay anticipates the launch vehicle according to claim 1, however, it is not expressly disclosed that at least one of the solar cells is applied to a smooth area of a surface of the launch vehicle. Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a smooth area of a surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would 
Re: Claim 9. Clay anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the plurality of the solar cells comprise at least one solar cell that is configured as at least one of
a pliable solar film,
at least one solar cell integrated into the pliable solar film, or
at least one organic solar cell.
Examiner previously gave Official Notice, now AAPA, that pliable solar films, solar cells integrated into pliable solar film, and organic solar cells are all well-known in the aerospace art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ any of the aforementioned, well-known solar cell types based upon their known characteristics and the power requirements of the vehicle. 
Re: Claim 15. Clay anticipates the launch vehicle according to claim 13, however, it is not expressly disclosed that at least one of the solar cells is set into at least one depression located in a surface of the launch vehicle, or that at least one of the solar cells is applied to a smooth area of a surface of the launch vehicle. 
Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells within a depression in the outer surface of a launch vehicle in order to provide an aerodynamic outer surface which reduces drag over the vehicle. The reduction of drag is proportional to fuel savings which translates to increased cost savings. 
Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a smooth area of a surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been 
Re: Claim 19. Clay anticipates the limitations of claim 18 as outlined above, however, it is not expressly disclosed that the plurality of solar cells comprises at least one solar cell, which is set up to be connected in a detachable or in a permanent manner to at least one accumulator, which is connected or is to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported, and that the payload electrical or electronic component is supplied with energy obtained by the solar cells during transport. Examiner previously gave Official Notice that launch vehicles comprising accumulators (e.g. rechargeable battery/batteries) are well-known in the art. It would have been obvious to one having ordinary skill in the art to couple the solar cells of Clay to a power storage accumulator on the vehicle in order to benefit from the relatively low power generation over time and/or to allow utilization of power generated by the panels when they are out of direct sunlight. It was additionally previously outlined that it would have been obvious to attach a payload to the solar cells of the launch vehicle and in combination with the known accumulators, it would have been obvious to couple the payloads inside the launch vehicle with an accumulator housed therein rather than directly to the solar cells outside the vehicle since it would require less engineering compared to running cables through a pressurized vessel and the accumulator would provide more uniform and continuous power supply than a direct connection .
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
On page 10 of Applicant’s Remarks, it is alleged that the process claims are not required to be shown in the Figures in view of MPEP 601.01(f). First, the section which Applicant points to is directed to the filing of drawings in an initial filing of an application. Second, 37 CFR 1.83(a) states that the drawings must show every feature of the invention specified in the claims. As the claims recite the method steps, they should be illustrated. 
On pages 10-11 of Applicant’s Remarks the enablement rejections are traversed because it is alleged that: 1) the protection/stowing of solar panels until orbit is only an issue for foldable or rollable solar cells whereas the cells of the present invention are non-mobile and stably supported; 2) that solar cell materials available on the market such as supporting films that are ETFE-based can deal with the thermal fluctuations; and 3) that gluing even heavy elements to launch vehicle exteriors to deal with aerodynamic, vibration, and shock type loads are known in the art. These arguments are not persuasive. First, DE 69409493 T2 cited in the Applicant’s Information Disclosure Statement illustrates solar cells which are non-mobile and stably supported with only a minor cylindric deformation and fixed to the outer surface of a payload interlocking portion for a space launch vehicle (See Figs. 1-2, panels 28). In Figure 1 of this reference, it can be seen that the solar panels which are similarly configured to the Applicant’s Columbia disaster (See <http://www.buffalo.edu/news/releases/2003/03/6110.html>). The hand waving that glue is known in the art for other purposes and therefore would have worked to attach solar cells to the outer surface of a space launch vehicle without undue experimentation is therefore unpersuasive. The enablement rejections of the claims are therefore maintained. 
Applicant’s arguments with respect to claim(s) 1-19 in view of the Dragon V2, Im, and Marshall have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647